 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTURO GONZALEZ, on behalf of                    No. 1:18-cv-00948-AWI-SKO
      himself, all others similarly situated, and
12    on behalf of the general public,
                                                       ORDER MODIFYING SCHEDULING
13                       Plaintiff,                    ORDER
14           v.                                        (Docs. 9, 11)
15    NCI GROUP, INC., d/b/a NCI Building
      Systems,
16
                         Defendant.
17

18

19
            On August 14, 2019, the parties filed a “Joint Stipulation to Continue Plaintiff’s Class
20
     Certification Related Deadlines In Light of Mediation” (the “Stipulation”). (Doc. 11.) In the
21
     Stipulation, the parties indicate that they have agreed to attend private mediation on November 19,
22
     2019. (See id. at 3.) The parties request that the Court continue the dates in the Scheduling Order
23
     to accommodate the parties’ scheduled mediation. (See id. at 3–4.)
24
            Pursuant to the parties’ stipulation, (Doc. 11), for good cause shown, the Court shall modify
25
     the Scheduling Order and enlarge the deadlines to permit the parties to engage in private mediation.
26
     Accordingly, it is ORDERED that the Scheduling Order (Doc. 9) is hereby MODIFIED as follows:
27

28
 1            1.      The class certification discovery deadline is continued from August 23, 2019, to

 2                    January 3, 2020.

 3            2.      The deadline for Plaintiff to file his motion for class certification is continued from

 4                    September 27, 2019, to February 7, 2020.

 5            3.      The deadline for Defendant’s opposition to the motion for class certification is

 6                    continued from October 25, 2019, to March 6, 2020.

 7            4.      The deadline for any reply brief in support of the motion for class certification is

 8                    continued from November 8, 2019, to March 20, 2020.

 9            5.      The motion for class certification shall be heard on April 6, 2020, at 1:30 p.m., in

10                    Courtroom 2 before the Honorable Anthony W. Ishii, Senior United States District

11                    Judge.

12            6.      The status conference to set further scheduling dates is continued from March 3,

13                    2020, to July 28, 2020, at 10:00 a.m. in Courtroom 7 before United States

14                    Magistrate Judge Sheila K. Oberto. Telephonic appearances are approved; all

15                    parties appearing telephonically shall call (888) 557-8511, access code

16                    6208204# at the date and time for the conference. By no later than July 21,

17                    2020, the parties shall file and email to skoorders@caed.uscourts.gov in MS

18                    Word format a report providing (a) dates agreed to by all counsel for all

19                    remaining deadlines and (b) an updated status of the case.

20
     IT IS SO ORDERED.
21

22   Dated:        August 16, 2019                                  /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          2
